DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 3/26/21, which has been entered.
The amended specification filed 3/26/21 has been entered.
Election/Restrictions
Newly submitted claims 33-39 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to unelected species B (corresponding to Figure 4), as described in the restriction requirement mailed 7/3/2018.  Applicant elected species A on the rely filed 9/2/2018.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33-39 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 24, the term “wherein rectangle sides along the long direction of the platform are mirror images of each other” lacks support in the original disclosure, and as such is deemed new matter and must be removed.  Specifically, Fig. 1 clearly shows that the sides are not mirror images as one side has bosses 148a/b and the other wall 146.  Correction is required.  All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the term “comprising two upstanding bosses”  is indefinite as it is unclear if it refers back to the previously recited bosses or additional bosses.  Further, it is unclear how a vertex can be located opposite of a sidewall.  As best understood by the Examiner, a boss can be placed at a vertex, but it is unclear how it could be opposite thereto.  Clarification is required.  
Regarding claim 32, the term “the recessed compartments” lacks antecedent basis in the claims.  As best understood by the Examiner the term refers to the material recesses.  Clarification is required.  
Claim 31 is rejected based on its dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bull (US 5112227) in view of Olsen (US 2014/0272786 A1).
Regarding claim 22, Bull discloses a device (Figs. 1-4) comprising: a ring (16) comprising a substantially circular band (formed by 16a/b), a finger passage (e.g. space through band), a band top (e.g. where band contacts 14), a platform (14) connected to the band top and having a generally rectangular shape with a long axis parallel to the long direction of the rectangle (see Figs), and comprising an open front surface (e.g. top surface of 14), an open back surface (e.g. bottom surface of 14), an upstanding boss (e.g. sidewalls of 12) extending from the platform, and a dental-material depression (e.g. interior volume formed by 12; depressed relative to tops of sidewalls).  Bull further discloses wherein the rectangle sides along the long direction of the platform are curved (at least in part, at the corners, see Figs. 1-4; per claim 23); wherein rectangle sides along the long direction of the platform are mirror images of each other (see Figs. 1-4; per claim 24); wherein the ring and platform are a monolithic structure (see col 2, lines 15-17; per claim 25); where edges of the ring are smooth (see Figs. 1-4; no jagged or rough edges are shown; smooth to some degree; per claim 26); wherein the band has a short axis parallel to the finger passage (e.g. width of band, see Fig. 1, 3-4; per claim 27); wherein the band is split along the short axis forming ends parallel to the short axis (see 16a/b, Figs. 1-2; per claim 28); and further comprising a sidewall extending between the back and front surfaces (e.g. forming thickness/height of platform, see Fig. 2; per claim 29).  Bull however, does not teach wherein the device comprises two upstanding bosses, or two dental material recesses as required.  
Olsen, however, teaches a dental finger ring device comprising a platform (20) with two upstanding bosses (e.g. slots 56 form multiple upstanding bosses/sections of 52 between each instance of 56), and comprising two dental material recesses (e.g. area within 52 and 80) which may be prefilled with different types of material (see [0034] and 70, Fig. 8; capable of being used as such.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Bull to include Olsen’s teaching of slits forming multiple upstanding bosses and two recesses, as such modification would allow the ring to be used to wipe a tool off in the slits, and allow flexibility of the boss, achieving improved grip/holding pressure on multiple different sized cups or inserts (as desired; see [0029]-[0030]) and would allow multiple materials to be separately held during the same procedure, reducing waste and improving efficiency for the user.  The Examiner notes that should the device of Bull be modified with the teachings of Olsen, as combined above, the modified device would result in Bull’s boss having a plurality of slits, forming multiple upstanding bosses extending from the platform at two vertexes opposite the sidewall (e.g. vertex of bosses with platform, on top surface, opposite of sidewall), with the additional recessed compartment/material recess capable of being prefilled with different types of materials (see above).  
Response to Arguments
Applicant's arguments filed 3/26/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US2017/0258567 teaches a similar ring device with multiple upstanding bosses in Fig. 5.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772